Citation Nr: 9905608	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-18 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for carpal tunnel 
syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1993 to October 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for left leg, low back, and visual disabilities as 
well as for thalassemia and carpal tunnel syndrome.  The 
notice of disagreement was received in April 1996.  The 
statement of the case was sent to the veteran in April 1996.  
The substantive appeal was received in May 1996.  In May 
1998, the veteran testified at a personal hearing at the RO 
before a member of the Board.  At that time, the veteran and 
his representative withdrew the veteran's substantive appeal 
as to the issues of service connection for visual disability 
and for thalassemia.  As such, those issues were been 
properly withdrawn and are no longer in appellate status.  38 
C.F.R. § 20.204(b)(c) (1998).


REMAND

In May 1998, the veteran testified at a personal hearing at 
the RO before a member of the Board.  At that time, he 
reported that he has received regular treatment by the 
Brooklyn Chiropractic Services/Dr. Charles Fundaro and by the 
Brooklyn VA facility.  It appears that although the veteran 
originally planned to submit this evidence on his own, no 
further evidence was received.  However, the veteran 
submitted the appropriate authorization for the release of 
this medical information.  

The Board notes that the veteran has asserted that the 
aforementioned evidence will show that his current left leg 
disability, low back disability, and carpal tunnel syndrome 
originated during service.  The Board notes that at this 
time, the Board does not make any determination as to whether 
any of the veteran's claims for service connection are well-
grounded.  The Board further notes that in claims that are 
not well-grounded, the VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to his claim.  
However, the VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In light of the veteran's assertions that the 
missing records provide bases for should be requested in 
order to complete the veteran's application for his service 
connection claims.  Robinette. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Brooklyn VA facility.  

2.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from 
Brooklyn Chiropractic Services/Dr. 
Charles Fundaro.  If these records are 
not submitted by the Brooklyn 
Chiropractic Services/Dr. Charles 
Fundaro, the RO should inform the veteran 
that he should obtain them.  These 
records should be associated with the 
claims file.  

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a left leg 
disability, a low back disability, and 
carpal tunnel syndrome.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence to include all evidence added to 
the claims file subsequent to the most 
recent September 1996 supplemental 
statement of the case and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to assist the veteran in 
completing his claim.  No action is required of him until 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


